        Case 4:14-cr-00069-BMM Document 86 Filed 05/18/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                     CR-14-69-GF-BMM
                 Plaintiff,
      vs.

JOHN MYRICK,                                                  ORDER

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on April 30, 2021. (Doc. 85.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on April 29, 2021. (Doc.

80.) The United States accused Myrick of violating his conditions of supervised

release 1) by failing to report for substance abuse testing; 2) by failing to report for

substance abuse treatment; and 3) by using methamphetamine. (Doc. 77.)

      At the revocation hearing, Myrick admitted to violating the conditions of his

supervised release 1) by failing to report for substance abuse testing; 2) by failing
        Case 4:14-cr-00069-BMM Document 86 Filed 05/18/21 Page 2 of 2



to report for substance abuse treatment; and 3) by using methamphetamine. (Doc.

80.) Judge Johnston found that the violations Myrick admitted proved to be

serious and warranted revocation, and recommended that Myrick receive a

custodial sentence of 7 months with no supervised release to follow. (Doc. 85.)

Myrick was advised of his right to appeal and his right to allocute before the

undersigned. (Doc. 80.) The violations prove serious and warrant revocation of

Myrick’s supervised release. The Court finds no clear error in Judge Johnston’s

Findings and Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc.85) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant John Myrick be sentenced to the custody of the United

States Bureau of Prisons for 7 months, with no supervised release to follow.

DATED this 18th day of May, 2021.
